Case 17-05833        Doc 38     Filed 05/13/19     Entered 05/13/19 15:34:23          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17 B 05833
         Keith T. Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/28/2017.

         2) The plan was confirmed on 05/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/10/2017, 01/10/2019.

         5) The case was Dismissed on 02/07/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-05833             Doc 38         Filed 05/13/19    Entered 05/13/19 15:34:23                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $17,600.00
           Less amount refunded to debtor                                $250.00

 NET RECEIPTS:                                                                                           $17,350.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,043.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $772.35
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,815.35

 Attorney fees paid and disclosed by debtor:                         $957.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                          Secured       39,576.00     39,527.93        39,527.93            0.00        0.00
 Cardworks/CW Nexus                      Unsecured      1,204.00            NA               NA            0.00        0.00
 Cavalry SPV I LLC                       Unsecured      1,398.00       1,398.02         1,398.02           0.00        0.00
 Cavalry SPV I LLC                       Unsecured      1,487.00       1,535.55         1,535.55           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00       1,870.93         1,870.93           0.00        0.00
 Credit One Bank Na                      Unsecured         959.00           NA               NA            0.00        0.00
 DNF Associates LLC                      Unsecured           0.00      4,186.47         4,186.47           0.00        0.00
 Fifth Third Bank                        Unsecured         500.00           NA               NA            0.00        0.00
 Illinois Dept of Revenue                Priority          726.00           NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414           Priority            0.00      1,039.65         1,039.65      1,039.65         0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00      1,204.13         1,204.13           0.00        0.00
 Illinois Tollway                        Unsecured         700.00           NA               NA            0.00        0.00
 Internal Revenue Service                Priority            0.00          0.00             0.00           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         972.00        908.73           908.73           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         633.00        755.49           755.49           0.00        0.00
 Kay Jewelers/Sterling Jewelers Inc.     Unsecured      3,912.00            NA               NA            0.00        0.00
 Mabt/Contfin                            Unsecured         751.00           NA               NA            0.00        0.00
 MCSI                                    Unsecured      4,600.00            NA               NA            0.00        0.00
 Merrick Bank                            Unsecured           0.00        945.74           945.74           0.00        0.00
 Midland Funding LLC                     Unsecured         260.00        260.38           260.38           0.00        0.00
 Montgomery Ward                         Unsecured         460.84        478.81           478.81           0.00        0.00
 Portfolio Recovery Associates           Unsecured         916.00        916.80           916.80           0.00        0.00
 Portfolio Recovery Associates           Unsecured         471.00        529.58           529.58           0.00        0.00
 Portfolio Recovery Associates           Unsecured      3,731.00       3,858.43         3,858.43           0.00        0.00
 Quantum3 Group                          Unsecured      2,305.00       2,365.47         2,365.47           0.00        0.00
 Rise                                    Unsecured      2,404.00            NA               NA            0.00        0.00
 Santander Consumer USA                  Unsecured            NA         593.54           593.54           0.00        0.00
 Santander Consumer USA                  Secured       13,222.00     13,815.54        13,222.00       5,184.60    3,022.57
 State Disbursement Unit                 Priority       2,000.00       4,287.83         4,287.83      4,287.83         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-05833        Doc 38      Filed 05/13/19     Entered 05/13/19 15:34:23             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $52,749.93          $5,184.60           $3,022.57
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $52,749.93          $5,184.60           $3,022.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $4,287.83          $4,287.83              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,039.65          $1,039.65              $0.00
 TOTAL PRIORITY:                                          $5,327.48          $5,327.48              $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,808.07               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,815.35
         Disbursements to Creditors                            $13,534.65

 TOTAL DISBURSEMENTS :                                                                     $17,350.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
